IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

MOUSE ON THA TRACK LLC, BOOSIE §
BAD AZZ PUBLISHING LLC, PHAT §
BOSS PUBLISHING, SAVAGE LIFE §
PUBLISHING LLC, and TRILL §
PRODUCTIONS, §
Plaintiffs, §

§

§

§

§

v. Civil Action No. 3:18-CV-2980-S-BH

PARG MANAGEMENT LLC and
DARYUSH FERDOWS,
Defendants. §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the
Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings
and Conclusions of the Court.

Plaintiffs’ Motion for Default Judgment and Memorandum of Law in Support of Motion for
Default Judgment, filed May 28,2019 (doc. 12), is GRANTED. By separate judgment, the plaintiffs
will be awarded a default judgment against defendants Parg Management LLC and Daryush
Ferdows.

SO ORDERED.

SIGNED December 18, 2019.

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
